Shippen, Chief Justice.
— We are, unanimously and clearly, of opinion, that the award is good in itself ; and that the plea is bad. As to the equitable power of the court, we are often, for the sake of right, obliged to introduce a chancery relief ; but it is only in cases where we can, by such an interference, do justice to both sides ; never to aid one man at the expense of another. If, too, relief is granted in the case of an award, it must be on a plain error in law or fact, specifically set forth; which is not the present case.
Judgment for the plaintiff.